Citation Nr: 1743690	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to October 3, 2014, and in excess of 30 percent thereafter for dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In this decision, the RO granted, in part, service connection for dermatitis, and assigned a noncompensable disability rating, effective October 1, 2009 (the day following the date of her discharge from active duty).

In a May 2011 rating decision, the RO, in part, increased the rating for dermatitis to 10 percent, effective retroactively to October 1, 2009.  

In a June 2011 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board, however, in a statement received in September 2011, she withdrew such request.  38 C.F.R. § 20.702(e) (2016).

In a July 2014 decision, the Board denied the claims for entitlement to increased ratings for a right shoulder disability and a low back disability, and remanded the claim for an increased rating for dermatitis.  

In a December 2014 rating decision, the RO increased the disability rating for the Veteran's dermatitis to 30 percent, effective October 3, 2014.

The Board notes that the United States Court of Appeals for Veterans Claims (Court or Veterans Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The United States Department of Veterans Affairs (VA) disagreed with the Veterans Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit). Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Veterans Court to stay the precedential effect of its decision.  On October 6, 2016, the Veterans Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board noted the potential effect the resolution of the appeal may have on the Veteran's claim of entitlement to a disability rating in excess of 10 percent prior to October 3, 2014 and in excess of 30 percent thereafter for dermatitis.  The Board stayed action on this issue in this case in accordance with the Veterans Court's stay.  However, on July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. July 14, 2017) which reversed the decision by the Court.  Therefore, the Board may now adjudicate the issue on appeal.

The issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.

REMAND


Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was afforded a VA examination in May 2009.  At that time, the Veteran reported that she had a rash that had recurred intermittently since 1989.  She reported that when it began, it was much more severe, and that it now only flared up every 3 to 4 years.  She stated that if it got too intense she took a steroid dose pack although the most recent flare up within the past two weeks had been relieved with antihistamines.  The only medication in the previous 12 months had been antihistamines.  Her history was noted to be compatible with atopic dermatitis.  Her skin was noted to be normal on examination.  

The Veteran was afforded a VA examination in January 2012.  The VA examiner confirmed the diagnosis of idiopathic dermatitis.  The examiner noted that the Veteran had an onset of idiopathic dermatitis in 1985 at which point she was hospitalized in Germany for several days.  The examiner noted that the dermatitis started in the lower extremities and spread to the arms.  The examiner noted that this was not a drug reaction and the Veteran had not been hospitalized for this issue since 1985.  The examiner noted that the Veteran had a rash once a year which could last anywhere from 1-2 weeks to as long as a month.  The examiner noted that the lesions are raised and spread, and could involve the face and neck.  The examiner noted that the Veteran used Prednisone about once a year when the face was involved and used Zyrtec almost daily.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis.  The Veteran used the antihistamine Zyrtec constantly or near-constantly within the 12 month period prior to the examination.  The examiner noted, however, that the Veteran had not been treated with systemic corticosteroids or other immunosuppressive medications for her skin disorder.  Upon physical examination, the examiner noted that the Veteran's dermatitis was less than 5 percent of the total body area and less than 5 percent of the exposed area (face, neck and hands).  The examiner noted that the Veteran had mild barely visible erythema in the left side of the lower face with no actual lesion at the time.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms noted.  The examiner noted that the Veteran's skin condition did not impact her ability to work.

As noted, this case was remanded in July 2014 for additional development.  Specifically, the case was remanded to ascertain and clarify the severity and manifestations of the Veteran's service-connected dermatitis.  A VA addendum opinion was obtained in October 2014, subsequent to the July 2014 Board remand.  The examiner noted that when the Veteran was symptomatic, her skin condition involved the face and neck.  The examiner further noted that this affected 10 percent of the Veteran's total body area and 30 percent of her exposed body areas.  The examiner noted that the Veteran reported that she had used Prednisone twice since October 2009 for five days.  She used Triamcinolone (steroid cream) about every 6 months for a few weeks.  The examiner did not comment on the Veteran's almost daily use of Zyrtec.  

In this regard, the Veteran's service-connected condition of dermatitis is presently rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  Under that code, a 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or; constant or near- constant systemic therapy is required during a 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy is required for a total duration of six weeks or more, but not constantly, during a 12 month period.  A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body is affected; or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past 12-month period.  A noncompensable evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In Warren v. McDonald, 28 Vet. App. 194, 197 (2016), the Veteran Court found that the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs" but rather, compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  The Court further observed that "[t]he guidelines for rating skin conditions, set forth in the VA Adjudication Procedures Manual (M21-1MR), provide that '[t]he term "systemic therapy such as corticosteroids or other immunosuppressive drugs," that is contained in certain [diagnostic codes] under 38 C.F.R. § 4.118, refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder.' M21-1MR, Part III, subpt. iv, ch. 4, sec. J(3)(f)."  Id. at 198.  Further, in the Federal Circuit's recent case of Johnson v. Shulkin referenced above, the Federal Circuit noted that a topical corticosteroid treatment could conceivably be administered on a large enough scale to affect the body as a whole, which could fit the definition of systemic therapy although the mere possibility that the use of a topical corticosteroid could amount to systemic therapy in some cases does not mean all applications of topical corticosteroids mean systemic therapy, particularly if those uses of topical corticosteroids affect only the area to which they are applied.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. July 14, 2017).  Given that during the pendency of this appeal the Veteran has reported the almost constant use of Zyrtec as well as the use of a topical steroid cream, and the fact that the most recent examiner did not address the use of Zyrtec, the Board finds that an addendum opinion is necessary for clarification.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and/or private medical records of treatment for the Veteran's dermatitis, and associate them with the claims file. 

2.  Return the case to the October 2014 VA skin examiner for an addendum opinion (or another appropriate examiner if unavailable). The examiner is asked to answer the following questions:

(a)  Please identify all medication the Veteran has been administered or is taking for her service-connected dermatitis during the pendency of this appeal.  Please also specifically indicate whether the Zyrtec is being taken for this disease.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that Zyrtec, an oral antihistamine, IS a corticosteroid or other immunosuppressive drug,

 (b) Is it at least as likely as not (i.e., probability of 50 percent or higher) that Zyrtec, an oral antihistamine, is LIKE or SIMILAR to a corticosteroid or other immunosuppressive drug? Please explain. 

(c).  As for any topical corticosteroid the Veteran has been prescribed for her skin condition, does the record indicate that it has been administered on a large enough scale to affect the body as a whole or has the use of topical corticosteroids affected only the area to which it has been applied. Please explain.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


